         Case 1:05-cv-00764-CKK Document 309 Filed 10/11/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

________________________
                        )
IN RE:                  )             Misc. No. 08-mc-442
                        )
GUANTANAMO BAY          )             Civil Action Nos.
DETAINEE LITIGATION )
                        )             04-cv-1194, 04-cv-1254, 04-cv-2022, 05-cv-0023,
                        )             05-cv-0764, 05-cv-1607, 05-cv-2348, 05-cv-2386,
                        )             06-cv-1725, 07-cv-2337, 08-cv-1207, 08-cv-1360,
                        )             08-cv-1440, 09-cv-0745, 09-cv-1385, 10-cv-1020,
                        )             17-cv-1928
________________________)

                            NOTICE OF CHANGE OF ADDRESS

       To the Clerk and all parties of record:

       Please enter the following change of address for Ronald J. Wiltsie as counsel for

Respondents in the above-captioned cases. All future correspondence and other communications

regarding these cases should be directed to Mr. Wiltsie at the address, e-mail address, and

telephone numbers below (please note that the e-mail address, telephone number, and fax

number are unchanged).

October 11, 2018                                     Respectfully submitted,

                                                     _/s/ Ronald J. Wiltsie
                                                     RONALD J. WILTSIE (D.C. Bar No. 431562)
                                                     Senior Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
                                                     Room 7301
                                                     Washington DC 20005
                                                     Tel: (202) 307-1401
                                                     Fax: (202) 616-8460
                                                     E-mail: ronald.wiltsie@usdoj.gov

                                                     Attorney for Respondents
